Case 6:21-cv-00049-ADA Document 1-2 Filed 01/19/21 Page 1 of 6




                Exhibit 2
                           Case 6:21-cv-00049-ADA Document 1-2 Filed 01/19/21 Page 2 of 6

                                                 Claim Chart for Verizon
                                                  U.S. Pat. No. 8,573,986


         Claim                                                             Evidence
(1.0) A SIM card           Verizon provides the Verizon sim adapter (the “Sim Adaptor”) with a Micro SIM adapter that has an
adaptor for allowing use   adaptor body with a cutout region that receives micro SIM cards.
of a smaller format SIM
card in an electronic
device using a larger
format SIM card,
comprising:




                                                                         Figure 1

                           Source: https://www.bestbuy.com/site/verizon-sim-starter-kit/6376567.p?skuId=6376567

                                                                2
Case 6:21-cv-00049-ADA Document 1-2 Filed 01/19/21 Page 3 of 6

                      Claim Chart for Verizon
                       U.S. Pat. No. 8,573,986




                                             Figure 2

Source: https://www.bestbuy.com/site/verizon-sim-starter-kit/6376567.p?skuId=6376567




                                    3
Case 6:21-cv-00049-ADA Document 1-2 Filed 01/19/21 Page 4 of 6

                  Claim Chart for Verizon
                   U.S. Pat. No. 8,573,986




                              4
Case 6:21-cv-00049-ADA Document 1-2 Filed 01/19/21 Page 5 of 6

                      Claim Chart for Verizon
                       U.S. Pat. No. 8,573,986




                                          Group Figure 3

Photographs taken on 11/13/2019 by a representative of Sharpe.

                                     5
                           Case 6:21-cv-00049-ADA Document 1-2 Filed 01/19/21 Page 6 of 6

                                                  Claim Chart for Verizon
                                                   U.S. Pat. No. 8,573,986

(1.1) an adaptor body      The Sim Adaptor satisfies all limitations of Element 1.1.
having a cutout region
defined by walls in the    Verizon’s Sim Adaptor has an adaptor body having a cutout region defined by walls in the adaptor that
adaptor, the cutout        are shared to receive micro SIM cards. For example, the Sim Adaptor has a floor in the cutout region that
region shaped to receive   provides space allowing the micro SIM card to be placed.
the Smaller format SIM
card therein; (“Element    See Figs 1-2.
1.1”) and




(1.2) the adaptor body     The Sim Adaptor satisfies all limitations of Element 1.2.
sized and shaped for use
in the electronic device   Verizon’s Sim Adaptor has a floor on the cutout region for supporting the micro SIM card. For example,
using the larger format    Verizon sells a Sim Adaptor made of plastic or similar materials capable of withstanding heat levels up
SIM card, and wherein      to at least 250 degrees Fahrenheit without degradation.
the adaptor body
comprises plastic and/or   See Figs 1-2.
nylon, carbon fiber,
aluminum, or similar
material capable of
withstanding heat levels
up to at least about 200
Fahrenheit without
degradation. (“Element
1.2”)




                                                                 6
